ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR LETTER OF FEBRUARY 28, 1991 WHEREIN YOU ASKED THE FOLLOWING QUESTIONS:
    1. DO THE CONTINUING EDUCATION REQUIREMENTS OF 70 O.S. 5-110.1 (1990) APPLY TO THE BOARD MEMBERS OF VOCATIONAL AND TECHNICAL SCHOOLS.
    2. IS 70 O.S. 5-110.1 A LAWFUL STATUTORY REQUIREMENT CONSISTENT WITH THE OKLAHOMA CONSTITUTION.
  TITLE 70 O.S. 5-110.1 (1990) IS APPLICABLE TO THE BOARD MEMBERS OF VOCATIONAL AND TECHNICAL EDUCATION SCHOOLS. A VOCATIONAL-TECHNICAL SCHOOL DISTRICT IS VESTED WITH THE SAME POWERS, DUTIES AND RESPONSIBILITIES AS AN INDEPENDENT SCHOOL DISTRICT. 70 O.S. 14-108(B) PROVIDES:
    "B. AN AREA VOCATIONAL-TECHNICAL SCHOOL DISTRICT SHALL BE A BODY CORPORATE AND SHALL POSSESS THE USUAL POWERS OF A CORPORATION FOR PUBLIC PURPOSES. ITS OFFICIAL NAME SHALL BE DESIGNATED BY THE STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION, IN WHICH NAME IT MAY SUE AND BE SUED, AND BE CAPABLE OF CONTRACTING AND BEING CONTRACTED WITH, AND HOLDING REAL AND PERSONAL ESTATE. ITS GOVERNING BOARD SHALL BE A BOARD OF EDUCATION CONSISTING OF NOT LESS THAN FIVE (5) NOR MORE THAN (7) MEMBERS ELECTED IN A MANNER PRESCRIBED BY THE STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION. SUCH BOARD OF EDUCATION SHALL HAVE THE SAME POWERS AND DUTIES THAT BOARDS OF EDUCATION OF INDEPENDENT SCHOOL DISTRICT HAVE. IT MAY REQUIRE NONRESIDENT STUDENTS TO PAY REASONABLE TUITION FEES, WHICH MAY BE PAID FOR A STUDENT BY THE INDEPENDENT OR DEPENDENT SCHOOL DISTRICT IN WHICH THE STUDENT RESIDES. EMPHASIS ADDED.
MOREOVER THE LANGUAGE USED IN 70 O.S. 5-110.1 APPEARS TO REFLECT A LEGISLATIVE INTENTION THAT BOARD MEMBERS OF VOCATIONAL-TECHNICAL EDUCATION SCHOOLS BE REQUIRED TO COMPLETE CONTINUING EDUCATION HOURS AS WELL. SECTION 5-110.1 STATES IN PERTINENT PART:
  "A. . . . . THE CONTINUING EDUCATION COURSES, LOCAL AND STATE WORKSHOPS, SEMINARS, CONFERENCES, AND CONVENTIONS WHICH SHALL SATISFY THE CONTINUING EDUCATION REQUIREMENT SHALL BE WITHIN THIS STATE AND SHALL BE APPROVED JOINTLY BY THE STATE DEPARTMENT OF EDUCATION AND THE STATE DEPARTMENT OF VOCATIONAL AND TECHNICAL EDUCATION." EMPHASIS ADDED.
CLEARLY INASMUCH AS THE VOCATION-TECHNICAL SCHOOL BOARDS HAVE THE SAME POWERS AND DUTIES OF INDEPENDENT SCHOOL AND FURTHER SINCE THE LANGUAGE OF 70 O.S. 5-110.1 INDICATES THE LEGISLATURE HAS RECOGNIZED THIS FACT, IT IS THE OPINION OF THE UNDERSIGNED ATTORNEY THAT 5-110.1 IS APPLICABLE TO THE MEMBERS OF VOCATIONAL-TECHNICAL SCHOOL BOARDS.
ADDRESSING YOUR SECOND QUESTION, WHICH CONCERNS THE CONSTITUTIONALITY OF 70 O.S. 5-110.1, THIS AUTHOR KNOWS OF NO PROHIBITION IN THE OKLAHOMA CONSTITUTION WHICH PROHIBITS THE LEGISLATURE FROM PRESCRIBING LAWS ESTABLISHING REQUIREMENTS FOR MEMBERS OF THE BOARDS OF EDUCATION. TO THE CONTRARY, ARTICLE X, SECTION 9(B)(D) OF THE OKLAHOMA CONSTITUTION, WHICH PROVIDES FOR THE CREATION OF AREA SCHOOL DISTRICTS FOR VOCATIONAL AND TECHNICAL SCHOOLS STATES:
  (U)NTIL OTHERWISE PROVIDED BY LAW, AREA SCHOOL DISTRICTS AND THE GOVERNMENT THEREOF SHALL BE ESTABLISHED IN ACCORDANCE WITH CRITERIA AND PROCEDURES PRESCRIBED BY THE STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION."
THROUGH THE ENACTMENT OF 70 O.S. 5-110.1 AN ADDITIONAL CRITERIUM HAS BEEN ESTABLISHED FOR AREA VOCATIONAL TECHNICAL SCHOOL DISTRICTS. THERE IS NO CONSTITUTIONAL RESTRICTION PREVENTING THE LEGISLATURE FROM ENACTING 5-110.1. THE LEGISLATURE IS CONSTITUTIONALLY VESTED WITH THE POWER AND AUTHORITY TO PASS LEGISLATION ON ANY SUBJECT NOT WITHHELD BY THE STATE OR FEDERAL CONSTITUTIONS. STATE. EX REL. OKLAHOMA TAX COMMISSION V. DAXON, 607 P.2D 683 (OKLA. 1980). FURTHERMORE, ARTICLE V, 36 OF THE OKLAHOMA CONSTITUTION PROVIDES:
  "THE AUTHORITY OF THE LEGISLATURE SHALL EXTEND TO ALL RIGHTFUL SUBJECTS OF LEGISLATION, AND ANY SPECIFIC GRANT OF AUTHORITY IN THIS CONSTITUTION, UPON ANY SUBJECT WHATSOEVER, SHALL NOT WORK A RESTRICTION, LIMITATION, OR EXCLUSION OF SUCH AUTHORITY UPON THE SAME OR ANY OTHER SUBJECT OR SUBJECTS WHATSOEVER."
(TAMMY M. THOMPSON)